DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, as the prior art is silent to an electrode composition for use in an energy storage device cell, comprising: composite particles, each comprising: carbon that is biomass-derived and active material, wherein the active material exhibits partial vapor pressure below around 10-13 torr at around 400 K, and wherein an areal capacity loading of the electrode composition ranges from around 2 mAh/cm2 to around 16 mAh/cm2.
	The prior art, such as Sakshaug et al. U.S. Pat. 10,454,103, teaches a composite carbon material comprising lithium alloying electrochemical modifiers. See the Abstract.  However, the reference does not teach or suggest that each composite particle comprises a carbon derived-biomass and an active material, wherein the active material exhibits partial vapor pressure below around 10-13 torr at around 400K. More specifically, Applicant asserts that the active material does not exhibit said partial vapor pressure, and the carbon derived biomass is structurally different from carbon derived from synthetic resins, inorganic carbon sources and other sources (Page 10 of the Remarks). Consequently, the “derived-biomass” is given patentably weight as derived-biomass imparts a structural difference to carbon. Therefore, the instant claims are patentably distinct from the prior art of record. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monique M Wills whose telephone number is 571-272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722